Citation Nr: 0703128	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  01-03 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to restoration of a 60 percent schedular 
evaluation for renal insufficiency, status post kidney 
transplant, now rated 30 percent disabling.  

2.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to March 
1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which reduced the evaluation for the veteran's renal 
insufficiency, status post kidney transplant, from 60 to 30 
percent, and denied his claim for a TDIU.  

The Board likewise denied the appellant's claims in a 
December 2005 decision.  The appellant appealed the Board's 
denial to the United States Court of Appeals for Veterans 
Claims (Court), and the Board's decision was vacated pursuant 
to an April 2006 Order, following a Joint Motion for Remand 
and to Stay Further Proceedings.  The parties requested that 
the Court vacate the Board's December 2005 decision and 
remand the matter so that the Board could more fully detail 
whether there had been improvement in the veteran's kidney 
disorder.  The TDIU claim was also remanded for 
readjudication pending the resolution of the claim for 
restoration of the evaluation of the veteran's kidney 
disorder.  The Court granted the Joint Motion and remanded 
the case to the Board.

The Board subsequently requested a medical opinion from a 
Veterans Health Association (VHA) physician in October 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, the Board requested a medical opinion from a VHA 
physician in October 2006.  In response to that opinion, the 
veteran has submitted copies of treatment that he received 
from VA and private sources from 2005 to January 2007.  He 
specifically requested that this evidence be reviewed by the 
RO prior to appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that copies of all treatment 
records have been associated with the 
claims file.  

2.  Thereafter, the RO should readjudicate 
the issues on appeal considering all the 
evidence submitted since the last 
supplemental statement of the case.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


